      Case: 1:19-cv-07433 Document #: 1 Filed: 11/11/19 Page 1 of 5 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FOX VALLEY & VICINITY CONSTRUCTION                  )
WORKERS WELFARE FUND,                               )
                                                    )
FOX VALLEY & VICINITY CONSTRUCTION                  )
WORKERS PENSION FUND,                               )
                                                    )
LAKE COUNTY, ILLINOIS, PLASTERERS &                 )
CEMENT MASONS RETIREMENT SAVINGS                    )
FUND,                                               )
                                                    )       CIVIL ACTION
                             Plaintiffs,            )
                                                    )       NO. 19 C 7433
       vs.                                          )
                                                    )       JUDGE
AZTEC CEMENT COMPANY, INC.,                         )
an Illinois corporation,                            )
                                                    )
JORGE TORREZ, an individual,                        )
                                                    )
                             Defendants.            )

                                           COMPLAINT

       The Plaintiffs, FOX VALLEY & VICINITY CONSTRUCTION WORKERS WELFARE

FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND and LAKE

COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT SAVINGS FUND,

by their attorneys, complaining of the Defendants, AZTEC CEMENT COMPANY, INC., an Illinois

corporation, and JORGE TORREZ, an individual, allege as follows:

                                            COUNT I

       1.     This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-
       Case: 1:19-cv-07433 Document #: 1 Filed: 11/11/19 Page 2 of 5 PageID #:1




after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, the FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND

and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, are various welfare, pension and related joint, labor-management funds and bring

this action as "employee welfare benefit funds," and "plans," under ERISA. Plaintiff Funds are

administered within this District.

       3.      AZTEC CEMENT COMPANY, INC. (“Aztec”) is obligated to make fringe benefit

contributions to the Funds, under the terms of the certain "Agreements and Declarations of Trust,"

establishing and outlining the administration of these Funds, and pursuant to the terms of a collective

bargaining agreement adopting these "Agreements and Declarations of Trust" and entered into by

Defendant.

       4.      Upon information and belief, Defendant, JORGE TORREZ, was an officer of Aztec

and was authorized and competent to sign the Memorandum of Agreement on behalf of Aztec and

himself.

       5.      As an employer obligated to make fringe benefit contributions to the Funds, Aztec

is specifically required to do the following:

       (a)     To submit to Plaintiffs for each month, by the 15th day of the month following the
               month for which the report is made, a report stating the names, social security
               numbers, and total hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiffs; or, if no such
               persons are employed for a given month, to submit a report so stating;




                                                  2
      Case: 1:19-cv-07433 Document #: 1 Filed: 11/11/19 Page 3 of 5 PageID #:1




       (b)     To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable agreements;

       (c)     To make all of its payroll books and records available to Plaintiffs for the purpose of
               auditing same, to determine whether Defendant is making full payment as required
               under the applicable agreements;

       (d)     To compensate Plaintiffs for the additional administrative costs and burdens imposed
               by Defendant's failure to pay, or untimely payment of, contributions, by way of the
               payment of liquidated damages in the amount of 10 percent of any and all contribu-
               tions which are not timely received by Plaintiffs for a particular month, as specified
               fully in Paragraph 4(a) above, together with interest as provided in ERISA, 29 U.S.C.
               §1132(g);

       (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
               records, should it be determined that Defendant was delinquent in the reporting or
               submission of all contributions required of it to be made to Plaintiffs;

       (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in the
               prosecution of any action to require Defendant to submit its payroll books and
               records for audit or to recover delinquent contributions;

       (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an amount
               acceptable to Plaintiffs, to cover future contributions due the Plaintiffs.

       6.      Aztec is delinquent and has breached its obligations to Plaintiffs and its obligations

under the plans in the following respect:

               Defendant has failed and refused to submit all of its reports to Plaintiffs due, to date,
               and/or, has failed to make payment of all contributions acknowledged by Defendant
               thereon to be due Plaintiffs;

       7.      That upon careful review of all records maintained by them, and after application of

any and all partial payments made by Defendant, the total amount due is unknown, based upon

Defendant’s failure to submit all required reports or to accurately state all hours for which

contributions are due on reports previously submitted, and subject further to the possibility that

additional contributions and liquidated damages will come due during the pendency of this lawsuit.



                                                  3
      Case: 1:19-cv-07433 Document #: 1 Filed: 11/11/19 Page 4 of 5 PageID #:1




       8.      Plaintiffs have requested that Aztec perform its obligations as aforesaid, but Aztec

has failed and refused to so perform.

       9.      Aztec’s continuing refusal and failure to perform its obligations to Plaintiffs is

causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

       WHEREFORE, Plaintiffs pray:

       (A)     That an account be taken as to all employees of Defendant covered by the collective
               bargaining agreement or agreements as to wages received and hours worked by such
               employees to determine amounts required to be paid to the Plaintiffs, covering the
               period for which the collective bargaining agreement is to be effective;

       (B)     That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
               tion reports to Plaintiffs with the information required to be provided thereon, to
               continue to submit such reports while this action is pending, and to comply with its
               contractual obligation to timely submit such reports in the future;

       (C)     That judgment be entered in favor of Plaintiffs and against Defendant for all unpaid
               contributions, liquidated damages, any costs of auditing Defendant's records, accrued
               interest, and Plaintiffs' reasonable attorneys' fees and court costs necessarily incurred
               in this action as specified herein, or as subsequently determined, all as provided for
               in the plans and in ERISA;

       (D)     That Plaintiffs have such further relief as may be deemed just and equitable by the
               Court, all at Defendant's cost.

                                         COUNT II
                       (Against Defendant, Jorge Torrez, an Individual)

       10.     Plaintiffs hereby reallege and incorporate herein Paragraphs 1 through 9 of Count I

as Paragraphs 1-9 of Count II.

       11.     This Count is brought under the laws of the United States pursuant to the terms of the

Labor-Management Relations Act of 1947, as amended, 29 U.S.C. §185. Jurisdiction is based on

the existence of questions arising thereunder as hereinafter more fully appears. Alternatively, this


                                                  4
          Case: 1:19-cv-07433 Document #: 1 Filed: 11/11/19 Page 5 of 5 PageID #:1




Count is brought under the laws of the State of Illinois for breach of contract. Supplemental Federal

jurisdiction would then be proper as this claim is “so related” to the claims in Count I that it forms

“part of the same case or controversy.” 28 U.S.C. §1367.

           12.        Paragraph 7 of the Memorandum of Agreement (attached hereto) states:

                      The individual signing this agreement agrees to be personally, jointly
                      and severally liable with the Employer for any failure to pay wages or
                      contributions, or to accurately report hours to the fringe benefit funds
                      as required by this Agreement.

           13.        Upon information and belief, the signature on the Memorandum of Agreement is that

of Defendant, Jorge Torrez (“Torrez”).

           14.        Torrez was an officer of Aztec and was authorized and competent to sign the

Memorandum of Agreement on behalf of Aztec and himself.

           15.        Pursuant to Paragraph 7 of the Memorandum of Agreement, Torrez agreed to be

personally liable for any unpaid contributions due from Aztec in an amount to be determined.

           WHEREFORE, Plaintiffs pray:

           (A)        That judgment be entered in favor of the Funds and against Torrez for any unpaid
                      contributions, liquidated damages, accrued interest, and audit fees due from Aztec;
                      and

           (B) That the Funds have such further relief as may be deemed just and equitable by the
               Court, all at Defendant Torrez’s cost.
                                                            /s/ Catherine M. Chapman
Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\Aztec Cement\#28849\complaint.cmc.df.wpd




                                                         5
